Title: From Thomas Jefferson to John Stockdale, with Orders for Books, 1 July 1787
From: Jefferson, Thomas
To: Stockdale, John




Sir
Paris July 1. 1787.

Finding on my return to this place that the bookseller to whom I had committed the plate of my map, instead of keeping it only  a fortnight, had not yet delivered it to be forwarded to you, I demanded an instantaneous delivery of it. A thousand evasions have led me through three weeks, so that it was not till yesterday that I could obtain it, threatening on the return of my messenger without it, that I would apply to the police. He thereon sent it, having yet 350. less than his number struck off. I now forward it to you in the care of a servant whom I send to London on other business, and I will pray you, as soon as you can possibly have your number struck off, to give me notice that I may take measures either for striking off in London the number still wanted here or for having the plate brought back, which will probably be the measure.I must get you to send me, the books herein named. Besides this I wish to receive from Lackington, Chiswell street, those stated on the next leaf, as far as they remain unsold. As my friend Colo. Smith is absent from London and Lackington gives no credit, will you be so good as to procure from him the books, send them with the others, and pay him for them, for which I will duly account with you. My servant comes back in the Diligence which leaves London on Monday the 9th. inst. and will take care of them if you can have them all packed and delivered to him in time. If Lackington has the whole of those books still on hand, which is not probable, they will be under 5£. I am with much esteem Sir your very humble servt.,

Th: Jefferson



 The Reviews
 Remarks on Chastellux travels. 1787. G. and T. Wilkie.
 Ludlam’s introduction and notes on Bird’s method of dividing astronomical instruments. Sewel, 1786.
 Evelyn’s terra by Hunter. Dodsley 1787. 5/
 Retrospect of the portraits in the Short review. Stockdale.
 Adair’s Sketch of the natural history of the human body and mind. Dilly.
 Adair’s medical cautions for the consideration of invalids.
 Trusler’s London adviser and guide. Baldwin.
 Tarleton’s history of the campaigns in 1780 and 1781.
 Abercrombie’s gardener’s pocket dict. 3. v. 8vo. Davis.
 Kirwan’s estimate of the temperature of different climates. Elmesley.
 Sylva. or the wood. 8vo. 5/. Payne & son.
Bell’s Shakespeare. I have the first 32. Nos. Send me what is since published.

Hargrave’s Coke Littleton. I have as far as page 330. Send me what has since come out.
If you can procure for me a copy of all Tacitus’s works in Latin, in usum Delphini and in 8vo. send them: and in that case send also from Lackington No. 1529. Tacitus’s works by Gordon 5 v. 8vo. 14f6. But if you cannot find the precise Latin edition above indicated, do not send the English one.
P.S. I send a map coloured, as a model for the colouring.


EnclosureSecond part of Lackington’s catalogue for 1787.


[22] 
Marshall’s Chronological [&c] h.b. fair. fol. 2/


[3]47.
American traveller. 4to. 2/6


519.
Alfred’s Anglo-Saxon version of Orosius. 8vo. 6/.



  If this is sold send any one of Nos. 523. 518. 522. 520.


600.
Colden’s history of the 5. nations. 4/


870.
Petty’s Political arithmetic 1/


1781 
Creech’s Lucretius. 2. v. 8vo. h. b. neat. 3/3


1789.
Evans’s old ballads. 4. v. 8vo. 15/9


1980.
Moore’s fables. 12mo. ⅓


2632.
Hargrave’s argument in the Negro’s case. 8vo. 1/


2644.
Molloy de jure maritimo. 1/


2657.
Wentworth’s office of executors. 8vo. 2/6


3906.
Sterling’s Ovidii tristia ⅙


3907.
Sterling’s Phaedrus. ⅙ Catonis 9d.


3912.
Sterling’s Florus ⅙ his Persius 6d. 3916. Sterling’s Pomey’s Pantheon. 9d.


4294.
Septuagint and New testament. Greek 7/6 fol.


4323.
Justiniani historia Veneta. fair, gilt. fol. 3/


4362.
Arriani expeditio Alex. Gr. Lat. fol. neat. 8/6



  Steph. 1575.


4588.
Sophoclis tragoediae. Gr. Lat. cum scholiis 8vo. 2/9


4623.
Q. Curtius Delphini. 8vo. ⅙


4632.
Horace Delphini. 1/


4794.
Ciceronis Tusculanerum disput. neat gilt. 2/



  Foulis 1744.


4923.
Relation del Cardinal Bentivoglio. 12mo. 1/


6522.
Julian’s works by Gibbon. 2. v. 10/6 8vo.


6532.
Lucretius. Lat & Eng. prose. 2. vol. neat. 4/6 8vo.


1529.
Tacitus’s works by Gordon. 5. v. 8vo. 14/6



